WEINFELD, District Judge.
.The complaint alleges that the plaintiff is a citizen of New York and that the defendants are citizens of Virginia. Jurisdiction is based upon diversity of citizenship and the necessary amount. 28 U.S. C.A. § 1332.
The contention of one of the moving defendants, Roanoke Merchants Association, that it is a Virginia corporation which neither transacts nor solicits business within this district, that it is not qualified to do business in New York State, that it maintains no office or 'bank accounts in this district, that it was served with process in Roanoke, Virginia, is uncontroverted by the plaintiff. Service of process was made on the individual moving defendants, also in Virginia, of which state all are conced-edly residents.
The motion to quash the service of process on these defendants is granted. Rule 4(f) of Federal Rules of Civil Procedure, 28 U.S.C.A.; Foster-Milburn Co. v. Knight, 2 Cir., 181 F.2d 949; Jones v. Motorola, Inc., 2 Cir., 186 F.2d 707.
Settle order on notice.